Citation Nr: 0934871	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-39 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to a chronic condition manifested by 
dizziness.

2.  Entitlement to an initial rating in excess of 10 percent 
for cervical strain.

3.  Entitlement to an initial compensable rating for status 
post fracture of the right ankle (hereinafter "right ankle 
fracture").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to December 
2004.  The Veteran also had four and half years prior 
inactive service. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The RO, in pertinent part, 
denied entitlement to service connection for a chronic 
condition to account for dizziness.  The same decision 
awarded service connection for cervical strain (10% 
disabling) and status post fracture of the right ankle with 
residuals (noncompensable) effective from January 1, 2005, 
the day following separation from active military service.  

The issues on appeal have been recharacterized as they appear 
on the cover page of the instant decision.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The competent medical evidence of record does not contain 
a currently diagnosed chronic condition manifested by 
dizziness.

3.  From the initial award of service connection, while pain 
has been considered to be the major limiting factor after 
repetitive use, the Veteran's service connected cervical 
strain has not been productive of forward flexion of the 
cervical spine greater than 15 degrees but less than 30 
degrees or the combined range of motion of the cervical spine 
not greater than 170 degrees.  


4.  From the initial award of service connection, the 
Veteran's service connected right ankle fracture has resulted 
in subjective complaints of pain and stiffness; however, it 
has not been productive of moderate limitation of motion, 
astragalectomy, os calcis or astragalus, or ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
chronic condition manifested by dizziness have not been met. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for cervical strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Code 5237 (2008).

3.  The criteria for an initial compensable evaluation for 
the right ankle fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in September 
2004.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his original claims for service 
connection, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  Notice 
pursuant to the Dingess decision was sent in March 2006.    

Service connection for cervical strain and the right ankle 
fracture was awarded in an April 2005 rating decision.  The 
claims on appeal arise from the Veteran's disagreement with 
the initial disability evaluations assigned following the 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  The April 2005 rating decision and 
September 2005 statement of the case (SOC) set forth the 
evidence necessary to satisfy the claims for higher initial 
ratings for cervical strain and the right ankle fracture, 
i.e. the RO set forth the specific rating criteria for 
evaluating the disabilities.  The Veteran's lay assertions of 
effects of the service-connected disability on employment and 
his daily life indicate an awareness of the evidence 
necessary to substantiate the claims for higher evaluations 
and no further analysis in that regard is necessary.  See VA 
Form 9 received in November 2005.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records and QTC examination 
reports dated in November 1999 and September 2004.  The 
Veteran has not identified any other evidence which has not 
been obtained.

The Board notes the Veteran indicated that he was receiving 
treatment from a Tri-Care clinic in his substantive appeal.  
In response, the RO sent the Veteran a letter requesting the 
name, address, and dates of treatment for the Tri-Care 
clinic, as well as VA Form 21-4142, Authorization and Consent 
to Release Information to VA.  To date the Veteran has not 
responded.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is by no means a 
one-way street, and a Veteran's obligation to provide certain 
facts, in this case by submission of a completed consent form 
to obtain records, is not an impossible or onerous task.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Any further 
attempts to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(1).

Additionally, the Board notes that the Veteran's 
representative argues that a September 2005 report of VA 
examination was not adequate for evaluation purposes as the 
claims folder was not present.  However, the Board finds that 
the examination was not prepared for the disabilities under 
appeal and was not utilized in the decision either by the RO 
or the Board in the instant matter.  A remand for preparation 
of a supplemental statement case is not necessary as the 
September 2005 report of VA examination is not pertinent to 
the disabilities on appeal.  38 C.F.R. § 19.31.       

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  Service Connection for a Chronic Condition Manifested by 
Dizziness

The Veteran contends that he is entitled to service 
connection for a chronic condition manifested by dizziness.  
He has set forth no specific incident as to service 
incurrence, but simply maintains the condition started in 
service. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for a chronic 
condition manifested by dizziness is not warranted.  In this 
regard, the Veteran's service treatment records contain 
entries  from Walter Reed dated in January 1998.  The Veteran 
denied dizzy spells without warning or becoming dizzy in 
certain positions.  Testing on the rotary chair was normal.  
The Veteran did complain of dizziness of a one-week duration 
in September 1999.  He informed treatment providers that his 
dizziness occurred with standing or sudden movement.  The 
neurological examination was normal.  The Veteran was 
diagnosed with generalized stress.  In July 2001 complaints 
of occasional dizziness were associated with a diagnosis of 
mononucleosis.  There were no further complaints in service.  
A November 1999 QTC examination was negative for complaints 
of dizziness.  An additional QTC examination performed in 
September 2004 prior to the Veteran's discharge, while noting 
the Veteran reported dizziness since 1999, found no pathology 
to render a diagnosis of dizziness.

The mere fact that the Veteran complained of dizziness on a 
few occasions in service, which spanned almost 20 years, is 
not enough to establish that a chronic condition associated 
with dizziness manifested during his active duty service.  
38 C.F.R. § 3.303(b).  As noted above, the QTC examination 
conducted prior to his separation was completely negative for 
pathology to render a diagnosis of dizziness.  Post-service, 
the Veteran has not sought treatment for such a condition.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter.  Thus, without a current 
diagnosis or medical findings of either dizziness or a 
condition manifested by dizziness, the weight of the 
competent medical evidence is against an award of service 
connection for the claimed disability.

The Board is cognizant that the Veteran is competent to 
report symptoms of dizziness.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.   
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board 
can not give great weight and credibility to the argument 
that a chronic condition manifested by dizziness was incurred 
in service in light of the evidence that such a current 
condition does not exist.  

While the Veteran contends that he has a chronic condition 
manifested by dizziness which is related to his period of 
active military service, his statements do not constitute 
competent evidence of a medical diagnosis or nexus opinion.  
The Veteran is not a medical professional and his statements 
as to diagnosis and etiology does not constitute competent 
medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

In conclusion, a chronic condition manifested by dizziness 
was not shown during service, and is not shown by medical 
evidence at this time.  The preponderance of the evidence is 
against the claim for service connection, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

B.  Increased Ratings 

General Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
	
VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
apply, the higher of the two should be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7.  When considering 
functional impairment caused by a service-connected disorder, 
evaluations should be based on an assessment of the lack of 
usefulness, and adjudicators should consider the effects of 
the disabilities upon the person's ordinary activity.  
38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the Veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R.§§ 4.10, 
4.40, 4.45.  

(i)  Cervical Strain

Historically, in initiating the instant appeal, the Veteran 
disagreed with the initial 10 percent rating assigned for his 
service-connected cervical strain.  As such, the severity of 
the disability at issue is to be considered over the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).  Specifically, the Veteran contends that a 
higher initial rating is warranted due to pain.    

The Veteran's cervical strain is rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  For 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes): With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:  

        100% 	Unfavorable ankylosis of the entire spine;

        50% 	Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar Spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2003).  

As an initial matter, the Board has found no evidence of 
intervertebral disc syndrome to warrant an increased rating 
under the General Rating Formula for Disease and Injuries of 
the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The 
Board notes the Veteran reported 4 incapacitating episodes on 
his examination in 2004; however, this has not been 
objectively demonstrated by the evidence of record.  

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the cervical strain under the 
diagnostic codes pertinent to rating neurological disorders; 
however, neurological, sensory, and motor examinations were 
normal upon QTC examinations in November 1999 and September 
2004.  The Veteran has also not reported any bowel or bladder 
dysfunction associated with his neck disability.   

After a review of the evidence of record, the Board finds 
that a disability rating in excess of 10 percent is not 
warranted for any period of the increased rating claim.  The 
pertinent evidence is as follows.  

The Veteran's service treatment records do show complaints of 
neck pain beginning in approximately 1985.  A February 1985 
entry, shows the Veteran had some neck tightness, but there 
was no evidence of spasm or tenderness to palpation.  Range 
of motion was full.  There were some spasms noted in August 
1997, October 2002, and November 2003.  Neurological 
examinations were repeatedly normal.  Range of motion was 
considered decreased in September 2002, but it was full in 
November 2003.  In April 2004, the Veteran was diagnosed with 
a C6-7 left paracentral disc protrusion.  

QTC examination performed in November 1999 and September 2004 
were also reviewed.  In 1999, the Veteran complained of pain 
and spasm.  The neurological examination was normal and range 
of motion was full.  The Board notes that x-rays showed mild 
degenerative changes at C5-6, but this was not confirmed upon 
x-ray in September 2004 and neither was the C6-7 disc 
protrusion.

The 2004 report also documented reports of neck pain with 
some radiation into the left shoulder and arm.  Examination 
of the cervical spine showed no evidence of radiating pain on 
movement and no spasm.  There was no evidence of tenderness.  
Range of motion of the cervical spine was as follows: flexion 
to 45 degrees; right and left lateral flexion to 40 degrees 
with pain at 40 degrees; right and left rotation to 60 
degrees with pain at 60 degrees.  Range of motion was 
additionally limited by pain, but not fatigue, weakness, lack 
of endurance or incoordination on repetitive use.  There was 
no ankylosis of the spine.  In an addendum, the provider 
noted that flexion was limited to 40 degrees and rotation to 
60 degrees because of pain on repetitive use.

In light of the Veteran's credible complaints of pain 
experienced in his cervical  spine, functional loss due to 
flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness, were considered and are reflected in 
the initial 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8  Vet. App. at 206-7.  While pain was 
considered to be the major limiting factor after repetitive 
use during examination in September 2004, there was no 
evidence of lack of endurance, weakness, fatigability, or 
incoordination of the cervical spine at any time.  The 
additional loss of range of motion showed flexion limited to 
40 degrees and rotation to 60 degrees because of pain after 
repetitive use; however, even when considering this, forward 
flexion of the cervical spine was greater than 30 degrees and 
the combined range of motion of the cervical spine was 
greater than 170 degrees.  

Despite indications of muscle spasm while the Veteran was on 
active duty, it was not severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  There was no 
evidence of guarding.  

In sum, an evaluation in excess of 10 percent, to include 
"staged" ratings, is not warranted for any period of 
initial rating appeal because the evidence does not show 
symptomatology that more nearly approximates the criteria for 
the next higher 20 percent rating as delineated above.  
38 C.F.R. § 4.71a; See Fenderson, 12 Vet. App. at 126.   
Should the Veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

(ii)  Right Ankle Fracture

Historically, in initiating the instant appeal, the Veteran 
disagreed with the initial noncompensable rating assigned for 
his service-connected right ankle fracture.  As such, the 
severity of the disability at issue is to be considered over 
the entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson, 12 Vet. App. at 
126.   Specifically, the Veteran contends that a higher 
initial rating is warranted due to pain, stiffness, and a 
decrease in his ability to do physical training.  See VA Form 
9 received in November 2005.    

The Veteran's right ankle fracture has been rated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Under this code section, a 10 percent rating is assigned for 
moderate limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a.  A 20 percent rating is assigned for marked 
limitation motion of the ankle.  Id.   A zero percent rating 
is assigned in every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code.  
38 C.F.R. § 4.31.

As an initial matter, the Board has found no evidence of 
astragalectomy, os calcis or astragalus, or ankylosis of the 
right ankle to warrant a compensable rating under other 
applicable rating criteria for the ankle.   38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270-5274.  

After a review of the evidence of record, the Board finds 
that a compensable disability rating is not warranted for any 
period of the increased rating claim.  The pertinent evidence 
is as follows.  

The Veteran's service treatment records do show complaints of 
right ankle pain after he fractured his right distal tibia in 
July 1991.  In October 1999, despite complaints of pain, 
range of motion was full.  There was no effusion or 
tenderness.  The Veteran was diagnosed with mild chronic 
ankle stiffness exacerbated by recent parachute jumps.  
Complaints of pain were also documented in 2000 and 2004

A November 1999 QTC examination contained complaints of pain 
and instability; however, examination of the ankle was 
normal. Range of motion was full.  X-rays were unremarkable.    

A September 2004 QTC examination also contained complaints of 
pain, as well as stiffness.  The Veteran denied any 
incapacitating episodes.  Physical examination of the right 
ankle showed the general appearance of the joint to be 
normal.  Range of motion was the same bilaterally.  
Dorsiflexion was to 20 degrees and plantar flexion was to 45 
degrees.  Range of motion was not additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination 
on repetitive use.  There was no deformity.  X-rays showed an 
old healed fracture with some cortical irregularity in the 
mid diaphyseal portion of the right fibula.

In light of the Veteran's subjective complaints of pain 
experienced in his right ankle, functional loss due to flare-
ups, pain, fatigability, incoordination, pain on movement, 
and weakness, were considered and are reflected in the 
initial noncompensable rating.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8  Vet. App. at 206-7.  The most recent 
examination in 2004 showed no evidence of pain upon range of 
motion testing.  There has been no evidence of lack of 
endurance, weakness, fatigability, or incoordination of the 
right ankle at any time.  

In sum, an evaluation in excess of zero percent, to include 
"staged" ratings, is not warranted for any period of 
initial rating appeal because the evidence does not show 
symptomatology that more nearly approximates the criteria for 
the next higher compensable rating as delineated above.  
38 C.F.R. § 4.71a; See Fenderson, 12 Vet. App. at 126.   
Should the Veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

(iii) Extraschedular Rating

In reaching this decision, the Board has considered the issue 
of whether the Veteran's service-connected cervical strain 
and right ankle fracture presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  The Board 
finds that the objective evidence does not support a finding 
that his service-connected disabilities alone interfere 
markedly with employment.  There is nothing in the record to 
distinguish his case from the cases of numerous other 
Veterans who are subject to the schedular rating criteria for 
the same disabilities.  There is no evidence revealing 
frequent periods of hospitalization.    

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
assigned ratings for the cervical strain and right ankle 
fracture adequately compensate the Veteran for the nature and 
extent of severity of his disabilities.  The schedular rating 
criteria specifically contemplate loss of motion, including 
due to pain, stiffness, swelling, weakness, and fatigability 
of the musculoskeletal system.  38 C.F.R. § 4.71a.  
Therefore, in the absence of exceptional factors, the Board 
finds that the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  




ORDER

Entitlement to a chronic condition manifested by dizziness is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
cervical strain is denied.

Entitlement to an initial compensable rating for a right 
ankle fracture is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


